      4:20-cv-02173-TER            Date Filed 04/01/21   Entry Number 21     Page 1 of 1




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                   FLORENCE DIVISION

DEBORAH HAWKINS,                              )      No. 4:20-cv-02173-TER
                                              )
                      Plaintiff,              )
                                              )
                v.                            )
                                              )
ANDREW M. SAUL,                               )
Commissioner of the Social Security           )
Administration,                               )
                                              )
                      Defendant.              )

                                              ORDER

        Upon consideration of Defendant’s Motion to Remand, consented to by Plaintiff’s counsel,

it is hereby ORDERED that Defendant’s Motion to Remand is Granted and this case is remanded

to Defendant for further administrative proceedings. Upon remand, the Appeals Council will

further evaluate Plaintiff’s claim and/or direct an Administrative Law Judge to further evaluate

Plaintiff’s claim.

        This remand is ordered pursuant to the fourth sentence of 42 U.S.C. § 405(g). This is a

final Order. This case is hereby closed on the Court’s docket.



                                                     s/ Thomas E. Rogers, III
                                                     Honorable Thomas E. Rogers, III
                                                     United States Magistrate Judge

April 1, 2021
Florence, South Carolina
